Case: 12-12915         Date Filed: 12/28/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-12915
                                         Non-Argument Calendar
                                       ________________________

                                D.C. Docket No. 9:11-cv-80122-WPD


YAQUB JAMEEL FAHEEM,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

                                                   versus

ARMOR CORRECTIONAL HEALTH, INC., et al.,

llllllllllllllllllllllllllllllllllllllll                                           Defendants,

NINA GAMINARA, individually,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.
                                       ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________
                                       (December 28, 2012)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12915      Date Filed: 12/28/2012   Page: 2 of 4

      Yaqub Faheem, a Florida prisoner, appeals pro se the summary judgment

against his complaint that Nina Gaminara, a nurse at the Palm Beach County

Detention Center, violated his civil rights as a pretrial detainee under the

Fourteenth Amendment. 42 U.S.C. § 1983. Faheem argues that Gaminara acted

with deliberate indifference to his serious medical needs by forging his signature to

obtain his medical records instead of having him transported for an appointment he

had scheduled with a specialist to treat his Hepatitis C and by prescribing

medication to treat his elevated triglycerides and cholesterol that Gaminara knew

or should have known would exacerbate liver damage. We affirm.

      We review a summary judgment de novo, and we consider the facts and

draw reasonable inferences from those facts in the light most favorable to the non-

movant. Bozeman v. Orum, 422 F.3d 1265, 1267 (11th Cir. 2005). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). “[G]enuine disputes of facts are those in which the evidence is

such that a reasonable jury could return a verdict for the non-movant. For factual

issues to be considered genuine, they must have a real basis in the record.” Mann

v. Taser Intern., Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (internal quotation

marks omitted).




                                           2
              Case: 12-12915     Date Filed: 12/28/2012    Page: 3 of 4

      The district court did not err when it entered summary judgment against

Faheem’s complaint. Nurse Gaminara treated Faheem, who had a history of

Hepatitis C, but “slightly” elevated liver enzymes, by ordering blood work to

assess his liver and high cholesterol, regulating his diet and later prescribing Lopid

to control his cholesterol, and ordering blood tests to monitor his liver. Faheem

argues that Gaminara obtained his medical records to avoid sending him to a

specialist, but Faheem fails to explain how his condition required the attention of a

specialist. The affidavit of Dr. Chad Zawitz, a physician and medical expert,

established that Gaminara adhered to the standard of care in her treatment of

Faheem, including prescribing him Lopid. Faheem speculates that he had

advanced liver disease and Lopid caused him increased knee pain and skin

disorders, but test results and Dr. Zawitz’s affidavit established that Faheem

exhibited none of the ailments ordinarily associated with advanced liver disease

and the disease could not have been caused by administering Lopid to him.

Faheem complained that Gaminara should have treated his Hepatitis C with the

medication Interferon, but Dr. Zawitz averred that Interferon was contraindicated

for inmates like Faheem who would not be detained long enough to complete the

treatment. Even if we were to conclude that Gaminara was negligent in treating

Faheem, negligence is not sufficient to establish deliberate indifference. See

Farrow v. West, 320 F.3d 1235, 1245 (11th Cir. 2003).

                                          3
      Case: 12-12915   Date Filed: 12/28/2012   Page: 4 of 4

We AFFIRM the summary judgment in favor of Gaminara.




                               4